Appeal from separate judgments in favor of the respective plaintiffs entered in Franklin county upon separate verdicts rendered at a Trial Term of the Supreme Court held in said county; also appeals from orders denying defendants’ motion to set aside the verdicts and for a new trial. Plaintiff Carter was a passenger in a car operated by plaintiff Foster, which was being driven south along the road from Bloomingdale to Saranac Lake, around the inside of a curve. A truck of the defendants was being driven north and the two vehicles collided. It was a concrete highway twenty feet wide. The westerly strip and the western half of the eastern strip were clear of ice and snow. The eastern half of the east strip was covered with ice and snow and there were ridges of ice along the side of the road where a snow plow had scraped the snow from the pavement. Plaintiffs claimed that the truck was on the wrong side of the road and the defendants claimed that Foster’s ear was on its wrong side of the road. The defendants now urge that the verdicts were contrary to the evidence and that the verdict of $8,000 in favor of the plaintiff Foster was excessive. He was thirty-five years of age, a paperhanger and painter, earning sixty cents an horn1. He sustained an injury to his head so that he is partially deaf in one ear, suffered a transverse fracture of the right humerus, and has seventy-five per cent permanent loss of use of the arm. Although defendants urge that errors occurred during the trial, none are presented which require discussion. Judgment and orders unanimously affirmed, with costs in one action. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.